t c memo united_states tax_court alfred j martin petitioner v commissioner of internal revenue respondent docket no 13419-02l filed date patricia tucker for petitioner anne w durning and james e cannon for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s federal_income_tax liability 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and accompanying exhibits are incorporated herein by this reference petitioner resided in santa fe new mexico when he filed the petition during petitioner was married to amilu stewart formerly amilu martin formerly amilu rothhammer and referred to herein as amilu on date petitioner and amilu filed a joint federal_income_tax return for the joint_return subsequently respondent audited the joint_return in connection with respondent’s investigation of individuals involved in the elektra hemisphere tax_shelters on date during respondent’s examination of the joint_return petitioner signed form 872-a special consent to extend the time to assess tax on date respondent 2in the stipulation of facts petitioner objected to the relevancy and materiality of certain stipulations drawn from the findings_of_fact in a related case involving petitioner martin v commissioner tcmemo_2000_187 38_fedappx_980 4th cir we overrule petitioner’s objections with respect to those stipulations incorporated herein because we conclude that those stipulations are relevant to our discussion of the limitations issue 3petitioner and amilu divorced in 4before petitioner and amilu purchased a limited_partnership_interest in winchester oil one of the manhattan group partnerships which were the subject of the elektra hemisphere tax_shelter litigation in this court see 99_tc_132 affd sub nom 28_f3d_1024 10th cir issued notices of deficiency to petitioner at his last_known_address in suffolk virginia the notice and to amilu at her address in colorado springs colorado amilu’s notice the u s postal service later returned the notice sent to petitioner in suffolk virginia marked undeliverable as addressed no forwarding order on file petitioner did not receive a copy of the notice on date jeffrey berg an attorney representing limited partners in the elektra hemisphere tax_shelter litigation filed a petition with this court on behalf of petitioner and amilu seeking a redetermination of their deficiency mr berg attached to the petition a copy of amilu’s notice in martin v commissioner tcmemo_2000_187 38_fedappx_980 4th cir we granted petitioner’s request to dismiss him from the deficiency case for lack of jurisdiction concluding that petitioner did not file authorize the filing of or ratify the filing of the petition mr berg signed and submitted the 5although petitioner did not receive the notice arthur robb petitioner’s authorized representative pursuant to form_2848 power_of_attorney and declaration of representative received a copy respondent does not contend in this case that receipt of the notice by mr robb qualified as receipt by petitioner for purposes of sec_6330 6on date at petitioner’s request mr berg had filed a petition for redetermination of petitioner’s and income_tax deficiencies dismissal order was not appealed and became final on date on date respondent assessed income_tax of dollar_figure and interest of dollar_figure and sent petitioner a notice of balance due on date respondent issued a final notice--notice of intent to levy and notice of your right to a hearing on date petitioner timely submitted form request for a collection_due_process_hearing requesting a hearing under sec_6330 the hearing on date petitioner’s counsel attended the hearing conducted by appeals officer joann mares at the hearing petitioner’s counsel argued that the statutory limitations_period for assessment the limitations_period had expired before respondent assessed petitioner’s income_tax_liability petitioner’s counsel raised no other issues at the hearing with respect to alternative collection methods petitioner’s counsel expressed interest in discussing an installment_agreement at a later date if appeals officer mares determined that the limitations_period had not expired before respondent’s assessment petitioner’s counsel did not provide any financial information at the hearing or propose an actual installment_agreement to appeals officer mares 7the amount of the assessment was reduced by payments and credits totaling dollar_figure to arrive at the balance due on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which it determined the following all legal and procedural requirements for the issuance of the notice_of_intent_to_levy had been met the limitations_period had not expired prior to respondent’s assessment of petitioner’s income_tax_liability petitioner did not offer collection alternatives he refused to provide financial information or otherwise explore alternative collection methods at the hearing the proposed levy action balanced the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary and was appropriate under the circumstances on date petitioner filed a timely petition with this court appealing respondent’s determination in his petition petitioner alleged that the limitations_period had expired before respondent assessed petitioner’s income_tax_liability specifically petitioner claimed the petition filed in martin i was not a petition in respect to the deficiency for of petitioner because he did not authorize or ratify the filing of the petition on his behalf and because the petition as filed and as amended within the jurisdictional period did not attach a copy of the statutory_notice_of_deficiency issued to him individually at his last_known_address in the alternative if we conclude that the limitations_period did not expire petitioner contends that we should remand the case to appeals for the discussion of collection alternatives discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a timely request for a hearing a hearing shall be held by the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient 8petitioner raised this contention for the first time on brief collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 the taxpayer may petition the tax_court or in limited cases a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews any other administrative determination regarding the proposed levy action for abuse_of_discretion id in the instant case we need not decide which standard of review applies to the limitations_period determination for our holding would be the same regardless of whether we review respondent’s determination de novo or for abuse_of_discretion i the limitations issue9 sec_6501 generally requires that the commissioner assess income_tax within years after the taxpayer filed the return the mailing of a notice_of_deficiency to the taxpayer pursuant to sec_6212 suspends the limitations period-- 9respondent does not contend that sec_6330 precludes us from considering this issue cf rodriguez v commissioner tcmemo_2003_153 for the period during which the secretary is prohibited from making the assessment and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter sec_6503 petitioner contends that the petition mr berg filed and we dismissed in martin i hereinafter referred to as the petition was an erroneous filing which did not place a proceeding in respect of a deficiency on our docket petitioner alleges two specific filing errors with respect to the petition petitioner lacked knowledge of the filing and did not consent to it and the petition although purportedly filed on both petitioner and amilu’s behalf contained only a copy of amilu’s notice according to petitioner these filing errors rendered the petition a nullity or materially defective and therefore the filing of the petition did not suspend the limitations_period a the effect of an unauthorized petition on the limitations_period petitioner contends that a petition filed without the taxpayer’s authorization or ratification and later dismissed has no effect on the limitations_period according to petitioner mr berg was a mere interloper and therefore did 10the prohibited assessment_period referred to in sec_6503 includes the time during which the taxpayer may file a petition with this court see sec_6213 not have the authority to bind petitioner to what was in effect an agreement to extend the limitations_period in so arguing petitioner compares the petition to a written_agreement such as a form 872-a that purports to extend the limitations_period but in fact is signed by an unauthorized partydollar_figure we disagree with petitioner’s characterization of both the petition and mr berg for the reasons discussed below congress originally enacted the predecessor to sec_6503 as sec_277 of the revenue act of ch 45_stat_791 which became sec_277 of the internal_revenue_code_of_1939 in the legislative_history of sec_277 congress addressed the effect of a defective petition on the limitations_period the decision dismissing the appeal may not be made until months after the proceeding was begun and there is some question whether in such cases the statute_of_limitations on assessment is actually suspended during the pendency of the proceeding it is specifically provided in sec_277 that the limitation period shall be suspended if any proceeding is placed on the docket of the board until the decision of the board in respect thereof becomes final and for days thereafter sec_6501 authorizes extension agreements between the secretary and the taxpayer pursuant to sec_6903 the taxpayer may authorize a third party to act as his representative and enter an agreement to extend the limitations_period see balkissoon v commissioner tcmemo_1992_223 affd 995_f2d_525 4th cir 12references to the board are to the board_of_tax_appeals the predecessor of this court h rept 70th cong 1st sess c b part see also s rept 70th cong 1st sess c b part in 46_tc_56 the taxpayers contended that the petition which an improper party had filed on the estate’s behalf and this court had dismissed as to the estate failed to suspend the limitations_period relying on the legislative_history of sec_277 of the internal_revenue_code_of_1939 a predecessor of sec_6503 quoted supra as well as statutory language and relevant case law we held that the petition suspended the limitations_period id pincite- in reaching our conclusion we found it significant that the language of sec_277 of the internal_revenue_code_of_1939 required suspension of the limitations_period when a proceeding is placed on the docket rather than when the taxpayer places a proceeding on the docket id pincite petitioner attempts to distinguish eversole from the instant case on the basis of the improper party’s relationship to the 13one such case on which we relied was am equitable assurance co v helvering 68_f2d_46 2d cir affg 27_bta_247 responding to a similar challenge to the limitations_period the court_of_appeals for the second circuit concluded that the mere placing on the docket of the board_of a proceeding in respect to the deficiency suspended the limitations_period id pincite the court_of_appeals for the second circuit reasoned that congress did not intend to have the time a proceeding was pending before the board counted any more when the decision was a dismissal for want of jurisdiction than when it was not id taxpayer in eversole v commissioner supra pincite the improper party was the decedent’s widow and formerly executrix of his estate in contrast petitioner argues mr berg was nothing more than an interloper we find this distinction unpersuasive not only does it ignore that mr berg was petitioner’s counsel in a related case involving his and deficiencies but petitioner’s argument completely ignores our discussion of the law in eversole according to petitioner we should apply instead the holding of kirch v united_states aftr 2d ustc par big_number s d ohio in kirch the taxpayers also former elektra hemisphere tax_shelter investors asserted that the petition they filed with this court which we had dismissed for lack of jurisdiction failed to suspend the limitations_period the taxpayers had filed the petition before the commissioner’s issuance of a notice_of_deficiency accordingly the district_court concluded that because the commissioner had not issued a notice_of_deficiency the filing of the petition with this court had not placed a proceeding in respect of the deficiency on the docket id unlike kirch in the present case respondent issued a valid notice_of_deficiency before mr berg filed the petition although petitioner did not authorize mr berg to file the petition the petition nevertheless placed a proceeding in respect of the deficiency on our docket and suspended the limitations perioddollar_figure b failure to attach the notice petitioner further contends that because mr berg attached only amilu’s notice to the petition the petition was not filed with respect to petitioner’s share of the joint deficiency as a result petitioner asserts the petition did not confer jurisdiction upon this court and failed to suspend the limitations perioddollar_figure 14we note that petitioner’s position on this issue is also unacceptable from a policy perspective for several reasons first the petition in martin i was pending in this court for more than a decade before petitioner moved to dismiss it by which time according to his theory the assessment_period had run disabling the assessment and collection of tax in that fashion is clearly not what congress intended see 44_f3d_803 9th cir second a strong presumption of authority is afforded to counsel when filing a petition in this court see rule 73_tc_639 15we have already rejected this argument as it relates to our jurisdiction in a prior proceeding involving petitioner and respondent that arose out of martin i in rothhammer v commissioner tcmemo_2001_46 petitioner unsuccessfully sought litigation costs under sec_7430 petitioner contended that mr berg’s failure to attach the notice as required by rule b deprived this court of jurisdiction petitioner cited cases as he does now in which the taxpayers’ original petitions failed to name certain taxpayers or include all tax years for which the commissioner made a determination we found that in contrast to the petitions filed in those cases the petition mr berg filed named petitioner and clearly contested petitioner’s income_tax deficiency accordingly in rothhammer we rejected petitioner’s argument on brief respondent discussed our decision in rothhammer continued the two requirements for our jurisdiction in a deficiency case are a valid notice_of_deficiency issued by the commissioner and a timely petition filed by the taxpayer 81_tc_42 the content of a petition filed in a deficiency case should conform to rule b rule b provides that the petition shall contain a copy of the notice_of_deficiency which shall be appended to the petition this court has consistently followed a liberal policy with respect to treating as petitions documents timely filed by taxpayers and intended as petitions 66_tc_105 however we cannot treat a document as a petition without some objective indication that the taxpayer contests the deficiency determined by respondent against that taxpayer 90_tc_142 see also o’neil v commissioner supra at a minimum for purposes of our jurisdiction an intended petition must contain the amount of the deficiencies determined against the taxpayer the amount the taxpayer is contesting and the continued but did not specifically argue that petitioner is collaterally estopped from raising the issue again in this proceeding even if respondent intended the discussion of rothhammer as a collateral_estoppel argument respondent did not raise it as a defense in the pleadings and we therefore deem it waived see rule 96_tc_226 years in dispute 98_tc_70 affd 979_f2d_868 d c cir the petition clearly conformed to all three requirements petitioner insists that a separate notice_of_deficiency must be attached with respect to each taxpayer involved in a deficiency case in support of his position petitioner mistakenly relies on cases in which the petitions did not list all of the taxpayers’ names or all of the taxable years at issue see normac inc v commissioner supra o’neil v commissioner supra 48_tc_918 in this case the petition that mr berg filed listed both petitioner and his former wife as petitioners and included as an attachment a copy of the notice_of_deficiency issued with respect to the joint federal_income_tax return of petitioner and his former wife although this court ultimately dismissed the petition in martin i for other jurisdictional reasons mr berg’s failure to attach the notice did not invalidate the petition with respect to petitioner and did not deprive us of jurisdiction consequently the filing of the petition placed a proceeding with respect to petitioner’s income_tax deficiency on our docket and suspended the limitations_period ii installment_agreement alternative for the first time on brief petitioner argues in the alternative that we should remand the case to appeals for the discussion of collection alternatives specifically petitioner claims that he and appeals officer mares made an agreement to later explore the possibility of an installment_agreement if we concluded that the limitations_period had not expired before respondent’s assessment respondent opposes petitioner’s request for the following reasons the issue is deemed conceded and petitioner is entitled to only one hearing under sec_6330 we consider each of respondent’s arguments in turn a whether petitioner conceded the installment_agreement issue when appealing to this court pursuant to sec_6330 a taxpayer may raise in his petition any issues that he raised at the appeals hearing see sec_301_6330-1 q a-f5 proced admin regs in this case the question of an installment_agreement was raised by petitioner at the hearing in that petitioner’s counsel expressed interest in discussing such an agreement depending on the resolution of the limitations issue respondent does not argue that the issue of an installment_agreement never came up at the hearing rather respondent argues that because petitioner did not raise the installment_agreement issue in his petition the issue is deemed conceded respondent relies on rule b which provides that any issue not raised in the assignments of error shall be deemed to be conceded although petitioner did not raise the installment_agreement argument in his petition petitioner may pursue the argument as long as his failure to provide respondent with notice of the argument did not prejudice respondent see 91_tc_200 affd 905_f2d_1190 8th cir the existence of prejudice depends on the amount of surprise and the need for additional evidence on behalf of the party opposed to the new position id upon examination of the record we find no prejudice to respondent and we consider the issue b whether a remand of the case to appeals is appropriate taxpayers are entitled to only one sec_6330 hearing for the taxable_period for which the tax is unpaid sec_6330 after the hearing the appeals_office maintains jurisdiction over 16on the basis of evidence in the record we find it unlikely that petitioner’s failure to raise the collection alternatives issue in the pleadings unduly surprised respondent or prevented respondent from submitting any necessary additional evidence in the stipulation of facts respondent stipulated that consideration of an installment_agreement was deferred pending the resolution of the statute_of_limitations issue on petitioner’s form request for a collection_due_process_hearing submitted as an exhibit he claimed to retain the right to request collection arrangements other than collection by levy if any liability is determined to be valid additionally after the hearing in the notice_of_determination also submitted as an exhibit appeals officer mares discussed petitioner’s counsel’s refusal to consider an installment_agreement at the hearing appeals officer mares noted that petitioner’s counsel would not discuss the installment_agreement because she believed the assessment was barred by statute and concluded that petitioner declined an offer to explore collection alternatives to the proposed collection action its determination with respect to the collection action and may hold subsequent hearings with the taxpayer sec_6330 sec_301_6330-1 proced admin regs however any subsequent hearing is not treated as a continuation of the original sec_6330 hearing and therefore is not appealable to this court sec_301_6330-1 q a-h1 and h2 proced admin regs in 117_tc_183 we acknowledged that there may be cases where taxpayers were not given a proper opportunity for an appeals hearing where it will be appropriate for this court to require that an appeals hearing be held accordingly we return a case to appeals if we consider a rehearing necessary or productive dollar_figure see id moore v commissioner tcmemo_2003_1 petitioner bases his request for a remand on the alleged agreement he had with respondent to discuss an installment_agreement after resolving the limitations_period issue without addressing the alleged agreement respondent asserts that the proper context for any alternative collection method discussion at this point is with appropriate irs personnel in accordance with the normal procedures for such matters not at another sec_6330 hearing we find no credible_evidence of an 17for an example of cases that we remanded to the appeals_office see keene v commissioner t c __ and harrell v commissioner tcmemo_2003_271 agreement between the parties to hold a sec_6330 hearing after this proceeding in order to discuss an installment_agreement moreover we do not find that a remand in this case is necessary or would be productive respondent has expressed a willingness to discuss an installment_agreement with petitioner pursuant to the proper proceduresdollar_figure at the hearing appeals officer mares gave petitioner’s counsel the opportunity to discuss an installment_agreement and provide the requisite financial information petitioner’s counsel declined to discuss an installment_agreement at that time and did not supply any financial information consequently respondent determined that petitioner refused to explore collection alternatives at the hearing we review respondent’s determination for abuse_of_discretion black v commissioner tcmemo_2002_307 installment agreements are based on the taxpayer’s current financial condition see sec_6159 sec_301_6159-1 proced admin regs administration internal_revenue_manual cch at big_number form 433-d installment_agreement because petitioner failed to provide financial information for 18we note that the legislative_history of sec_6330 provides in part that a taxpayer could apply for consideration of new information make an offer-in-compromise request an installment_agreement or raise other considerations at any time before during or after the notice_of_intent_to_levy hearing h conf rept pincite 1998_3_cb_755 emphasis added review at the hearing appeals officer mares could not properly consider an installment_agreement at that time see wells v commissioner t c memo 2003-dollar_figure accordingly we conclude that respondent’s determination with respect to collection alternatives was not an abuse_of_discretion petitioner has failed to demonstrate that the proposed levy action is inappropriate another collection alternative is more appropriate or some other relevant issue adversely affects respondent’s proposed collection activity we therefore conclude that respondent’s determination to proceed by levy with the collection of petitioner’s income_tax_liability was not an abuse_of_discretion we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent 19we also note that for purposes of this proceeding petitioner did not introduce into evidence any information regarding his financial condition that would suggest a remand is appropriate see wells v commissioner tcmemo_2003_234
